Citation Nr: 0938801	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for bipolar disorder, obsessive compulsive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 
1984.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Appeals Management Center (AMC) in Washington, DC, which 
granted service connection and assigned an initial disability 
evaluation of 30 percent, effective March 7, 2001, for 
bipolar disorder, obsessive compulsive disorder.  Thereafter, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut assumed jurisdiction.  

In June 2006, the Veteran appeared at a hearing before a 
local hearing officer at the RO.  A transcript of the hearing 
is of record.  

In December 2008, the Board denied an initial evaluation in 
excess of 50 percent for bipolar disorder, obsessive 
compulsive disorder.  

The Veteran subsequently appealed the Board decision to the 
Untied States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Office of General Counsel, acting on 
behalf of the Secretary of VA, filed a Unilateral Motion for 
Remand requesting that the December 2008 Board decision be 
vacated and remanded for actions consistent with the 
unilateral motion.  

In May 2009, the Court ordered that the Motion be granted and 
the matter be remanded to the Board.  

The issue of entitlement to a disability rating higher than 
50 percent for bipolar disorder, obsessive compulsive 
disorder, is remanded to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In its unilateral motion for remand, the Office of General 
Counsel, acting on behalf of the Secretary of VA, indicated 
that the December 2008 decision failed to discuss the 
application of an extraschedular evaluation.  The Board notes 
that in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board notes that the applicable regulation governing 
extraschedular evaluation was not cited in the statement of 
the case and or the supplemental statement of the case, and 
it has not been specifically discussed.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Board further observes that the last VA examination 
afforded the Veteran occurred in October 2006, more than 3 
years ago.  Based upon the past fluctuations of the Veteran's 
symptomatology as it relates to his obsessive-compulsive 
disorder, the Board is of the opinion that he should be 
afforded a VA examination to determine the current severity 
of his obsessive-compulsive disorder.

The Veteran should also be requested to report any facilities 
where he has received treatment for his obsessive-compulsive 
disorder since October 2006 and to provide written 
authorizations where necessary to obtain the treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all medical 
providers who have treated him for any 
psychiatric disorders since October 2006.  
Proper written authorization to obtain 
these records should be obtained from the 
Veteran and these records should be 
associated with claims folder.  Any and 
all VA treatment records which have not 
been previously obtained should also be 
associated with the claims folder.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
bipolar disorder, obsessive compulsive 
disorder.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  If there 
are other psychiatric disorders found, in 
addition to bipolar disorder, obsessive 
compulsive disorder, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is to note 
such review in the report.  The examiner 
is also requested to assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected bipolar disorder, obsessive 
compulsive disorder, or other psychiatric 
disability that the examiner finds is 
related to bipolar disorder, obsessive 
compulsive disorder.  It is imperative 
that the examiner include an explanation 
of the GAF score provided.  The examiner 
is further requested to answer the 
following questions: Does the Veteran's 
service-connected bipolar disorder, 
obsessive compulsive disorder preclude 
employment?  If so, for what length of 
time has bipolar disorder, obsessive 
compulsive disorder precluded employment?  
The examiner should provide a rationale 
for each opinion.

3.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  Thereafter, the RO should 
readjudicate the Veteran's claim for an 
initial evaluation in excess of 50 
percent for bipolar disorder, obsessive 
compulsive disorder.  If the benefit 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations, including 38 C.F.R. 
§ 3.321(b)(1), considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


